      Case 4:20-cr-06016-SMJ     ECF No. 56   filed 06/10/20   PageID.183 Page 1 of 11
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



1                                                                 Jun 10, 2020
                                                                      SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 4:20-CR-6016-SMJ
5
                               Plaintiff,
6                                               CASE MANAGEMENT ORDER
                 v.
7
     DANIEL HERNANDEZ (01);
8    JESUS MENDOZA (02); and
     JESUS BARTOLO ZAVALA-
9    ALVAREZ(03),

10                             Defendants.

11
           The Court now enters the following Case Management Order, which sets
12
     forth the hearings and requirements the parties will observe in this matter. To the
13
     extent this Order conflicts with any previously-entered Orders in this matter, this
14
     Order shall govern. All counsel are expected to carefully read and abide by this
15
     Order. The Court will grant relief from the requirements in this Order only upon
16
     motion and good cause shown.
17
           IT IS HEREBY ORDERED:
18
           1.    Local Criminal Rules. Counsel shall comply with the Eastern District
19
                 of Washington Local Criminal Rules of Procedure (LCrR), except
20
                 where specifically modified below or by subsequent Order.


     CASE MANAGEMENT ORDER - 1
      Case 4:20-cr-06016-SMJ   ECF No. 56    filed 06/10/20   PageID.184 Page 2 of 11




1         2.    Emailing the Court. Where this Order requires counsel to email

2               documents to the Court, all documents shall be attached to the email

3               in Microsoft Word (.doc/.docx) or rich-text (.rtf) format. The subject

4               line of each email shall be formatted as follows:

5                     [Case No.]; [Case Name]; [Title of Document]

6                     (e.g.: CR-13-9999-SMJ; USA v. Doe; Trial Brief)

7         3.    Discovery

8               A.    All discovery documents must be Bates-stamped with a unique

9                     identifier and must be produced digitally in a text-searchable

10                    format. The Court will grant relief from this requirement only

11                    in exceptional circumstances, upon motion and good cause

12                    shown.

13              B.    Production of discovery shall be governed by Local Criminal

14                    Rule 16. See LCrR 16.

15              C.    The Court presumes a request for discovery and disclosure

16                    under Federal Rules of Evidence 404(b), 608(b), and 609, Brady

17                    v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

18                    U.S. 150 (1972), United States v. Henthorn, 931 F.2d 29 (9th

19                    Cir. 1991), and their progeny, and as such these items are

20                    ordered disclosed by the deadline set forth in LCrR 16.




     CASE MANAGEMENT ORDER - 2
      Case 4:20-cr-06016-SMJ   ECF No. 56    filed 06/10/20   PageID.185 Page 3 of 11




1         4.    Expert-Witness Summaries

2               A.    When each party produces to opposing counsel summaries of its

3                     expert-witness testimony for which disclosure is required under

4                     Federal Rule of Criminal Procedure 16 and Local Criminal Rule

5                     16, counsel shall also email an electronic copy of the summary

6                     to the Court at MendozaOrders@waed.uscourts.gov.

7               B.    All summaries of expert witness testimony must conform to

8                     Federal Rule of Criminal Procedure 16, Local Criminal Rule 16,

9                     and applicable case law interpreting those Rules. The Court will

10                    not permit an expert witness to testify about opinions which are

11                    not explicitly expressed in that expert’s summary. See, e.g.,

12                    United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008).

13        5.    Motions Practice

14              A.    Generally. All motions shall either be: a) noted for hearing

15                    without oral argument fourteen (14) days after filing, or b) noted

16                    for hearing with oral argument at the pretrial conference

17                    pursuant to Local Criminal Rule 12(c). Responses and replies

18                    to motions must be filed in accordance with Local Criminal Rule

19                    45 and 47, which incorporate the requirements of Local Rule

20                    7.1.




     CASE MANAGEMENT ORDER - 3
      Case 4:20-cr-06016-SMJ            ECF No. 56         filed 06/10/20      PageID.186 Page 4 of 11




1                   B.       Expedited Hearing. Any party seeking an expedited hearing on

2                            a time-sensitive matter must comply with Local Criminal Rule

3                            12(c)(3).

4           6.      Witness Testimony. At any hearing, including trial, in which witness

5                   testimony is given, the witness must testify in Court and, absent

6                   exceptional circumstances, may not appear by telephone or video

7                   conference.

8           7.      Trial Continuances

9                   A.       Motion Deadline. All motions to continue the trial must be

10                           heard before or at the pretrial conference. Any motion to

11                           continue trial made after the pretrial conference has

12                           occurred        will     not      be     granted        absent          exceptional

13                           circumstances.

14                  B.       Statement of Reasons. If the Defendant seeks a continuance, a

15                           Speedy Trial Waiver and Statement of Reasons in support of the

16                           motion to continue must be filed contemporaneously with the

17                           motion.1 The Statement of Reasons must 1) be signed by the

18                           Defendant, 2) be signed by a certified translator, if applicable,

19
      1
20        The Court’s Speedy Trial Waiver and Statement of Reasons form can be found at the following link:
          http://www.waed.uscourts.gov/sites/default/files/forms/smj_stmt_reasons_mot_to_cont.pdf.




     CASE MANAGEMENT ORDER - 4
         Case 4:20-cr-06016-SMJ       ECF No. 56       filed 06/10/20    PageID.187 Page 5 of 11




1                           and 3) indicate the latest date upon which Defendant is willing

2                           to proceed to trial.

3                   C.      Procedure. Before filing a motion to continue, counsel shall

4                           first contact the Courtroom Deputy at (509) 943-8173 to obtain

5                           new pretrial conference and trial dates consistent with the length

6                           of the requested trial continuance. Thereafter, counsel shall

7                           confer with opposing counsel regarding case management

8                           deadlines2 consistent with the new pretrial conference and trial

9                           date. All motions to continue must include proposed case

10                          management deadlines (either joint or individual) to ensure

11                          the to-be-imposed deadlines are best suited to this case.

12           8.     Pretrial Conference

13                  A.      The Pretrial Conference is SET for July 16, 2020, at 10:00 AM

14                          in RICHLAND. At this hearing, the Court will hear ALL

15                          pretrial motions that are noted for oral argument.

16                  B.      All pretrial conferences are scheduled to last no more than

17                          thirty (30) minutes, with each side allotted fifteen (15)

18                          minutes to present their own motions and resist motions by

19

20   2
        A form with the Court’s standard case management deadlines can be found at the following link:
     http://www.waed.uscourts.gov/sites/default/files/forms/Proposed%20Case%20Management%20Deadlines.pdf.



     CASE MANAGEMENT ORDER - 5
      Case 4:20-cr-06016-SMJ    ECF No. 56    filed 06/10/20   PageID.188 Page 6 of 11




1                     opposing counsel. If any party anticipates requiring longer than

2                     fifteen minutes, that party must notify the Courtroom Deputy at

3                     least seven (7) days prior to the hearing. Any party who fails

4                     to provide this notice will be limited to fifteen (15) minutes.

5         9. Trial

6               A. Trial is set for August 10, 2020, at 9:00 AM in RICHLAND. The

7         final pretrial conference will begin at 8:30 A.M.

8         10. Exhibit Lists

9               A. On August 4, 2020, after conferring with counsel at the pretrial

10              conference each party shall file a list of exhibits the party intends to

11              introduce at trial. Each party shall also email copies of their exhibit

12              list to the Court at MendozaOrders@waed.uscourts.gov. The parties

13              shall provide their exhibit list in the following format:

14                      Ex. #    Admitted Description
                        1                 Photograph of items seized
15                      2                 Aerial video surveillance from 1/1/2011.
                                          Start Time: 01:03:23
16                                        End Time: 01:09:54

17
                      Exhibit lists shall include a unique exhibit number and a brief
18
                      description of the exhibit. For all exhibits consisting of an audio
19
                      or video file, the exhibit list must designate the precise
20



     CASE MANAGEMENT ORDER - 6
      Case 4:20-cr-06016-SMJ     ECF No. 56     filed 06/10/20   PageID.189 Page 7 of 11




1                      beginning and ending time indexes of the portion of the file the

2                      party intends to use at trial.

3               B. The USAO shall consecutively number their exhibits from 1 to 999.

4               In single-defendant cases, Defendant shall consecutively number

5               exhibits from 1000 to 1999; in multi-defendant cases, Defendants shall

6               consecutively number exhibits from x000 to x999, substituting “x” for

7               each Defendant’s assigned case identifier (e.g. Defendant 3 would

8               number exhibits from 3000 to 3999, etc.). Exhibits shall be pre-

9               marked for identification before trial commences.

10        11. Witness Lists. On August 4, 2020, after conferring with counsel at the

11        pretrial conference, each party shall file and serve a list of witnesses that party

12        intends to call to testify at trial. The witness list must identify the existence,

13        but need not include the name, of any CI the USAO intends to call to

14        testify. Parties shall email copies of their witness list to the Court at

15        MendozaOrders@waed.uscourts.gov.

16        12. Trial Briefs, Proposed Jury Instructions and Verdict Form, and

17        Requested Voir Dire. On July 29, 2020, after conferring with counsel at

18        the pretrial conference, each party shall file a trial brief, proposed jury

19        instructions and verdict form, and requested voir dire, in accordance with the

20



     CASE MANAGEMENT ORDER - 7
      Case 4:20-cr-06016-SMJ    ECF No. 56     filed 06/10/20    PageID.190 Page 8 of 11




1         requirements below.      Each party shall email copies to the Court at

2         MendozaOrders@waed.uscourts.gov.

3               A. Trial Briefs. Trial briefs shall not exceed twenty (20) pages

4               without prior Court approval, upon motion and good cause shown.

5               B. Proposed Jury Instructions and Verdict Form. Jury instructions

6               shall 1) address issues that are unique to the case, and 2) include

7               instructions regarding the elements of each charge or defense. If a

8               Ninth Circuit Model Jury Instruction exists for a particular charge or

9               defense, the parties shall provide the model instruction or shall submit

10              argument as to why the instruction is inadequate or no longer

11              supported by law. Proposed jury instructions shall be accompanied by

12              a proposed verdict form. The parties must confer to develop joint

13              proposed jury instructions and the verdict form. The Court will

14              only accept an individual party’s proposed jury instructions on those

15              points/issues upon which the parties could not agree, and only if the

16              party’s   memoranda         accompanying        the   individually-proposed

17              instruction(s) sets forth the legal authority and justification for why the

18              instruction is necessary.

19              C.    Requested Voir Dire. The parties may request that the Court

20                    include specific questions during the Court’s standard voir dire.




     CASE MANAGEMENT ORDER - 8
      Case 4:20-cr-06016-SMJ            ECF No. 56         filed 06/10/20      PageID.191 Page 9 of 11




1                            Requested voir dire shall not duplicate information elicited in

2                            the Clerk’s Office Jury Questionnaire (“COJQ”) and the Court’s

3                            Criminal Jury Trial Procedures Letter.

4           13.      Exhibit Binders. On July 31, 2020, after conferring with counsel at

5           the pretrial conference, each party must provide to all other parties and to the

6           Court a Bates-stamped copy of all trial exhibits — or, in the case of physical

7           exhibits, a photograph or other reproduction of the exhibit — the party

8           intends to introduce at trial. All trial exhibits shall be organized sequentially

9           by exhibit number in a three-ring binder.

10          14.      JERS.

11                   A.      The Court utilizes the Jury Evidence Recording System (JERS),

12                   a system that makes electronic evidence available in the jury room

13                   during deliberations. Counsel shall promptly consult the Court’s

14                   “JERS Instructions for Attorneys”3 to ensure they acquire, retain,

15                   and provide evidence to the Court in the necessary format.

16                   B.      On August 4, 2020, after conferring with counsel at the pretrial

17                   conference, each party who intends to introduce evidence at trial must

18                   supply a CD, DVD, or USB drive to the Courtroom Deputy containing

19
      3
20        This    document   can   be   found   on   the   Court’s   public   website   at   the   following   link:
          http://www.waed.uscourts.gov/content/jers-jury-evidence-recording-system-information-attorneys.




     CASE MANAGEMENT ORDER - 9
     Case 4:20-cr-06016-SMJ   ECF No. 56     filed 06/10/20   PageID.192 Page 10 of 11




1              all of that party’s exhibits in the required format. Counsel may contact

2              the Courtroom Deputy at (509) 943-8173 with any questions.

3        15.   Trial Notices. On July 31, 2020, after conferring with counsel at the

4        pretrial conference, each party shall file a notice that indicates the amount of

5        time requested for opening statement and for voir dire. In addition, defense

6        counsel must indicate if his/her client waives presence at sidebar and jury

7        questions.

8        16.   Technology Readiness Meeting. On August 4, 2020, any party

9        seeking to offer video or audio evidence at trial must meet with Court staff at

10       the location of the trial to verify compatibility with the Court’s presentation

11       systems. The parties shall contact the Courtroom Deputy at (509) 943-8173

12       to arrange this meeting.

13       17.   Trial. The jury trial is SET for August 10, 2020, at 9:00 AM in

14       RICHLAND. Counsel and Defendant shall be prepared to meet with the

15       Court at least thirty (30) minutes prior to the commencement of the trial.

16       //

17       //

18       //

19       //

20       //




     CASE MANAGEMENT ORDER - 10
      Case 4:20-cr-06016-SMJ    ECF No. 56    filed 06/10/20   PageID.193 Page 11 of 11




1          18.   Summary of Deadlines

2     All pretrial motions, including discovery
      motions, Daubert motions, and motions in                     June 25, 2020
3     limine, filed
      PRETRIAL CONFERENCE                                            July 16, 2020
4     Deadline for motions to continue trial                   10:00 AM - RICHLAND
      CIs’ identities and willingness to be interviewed
5                                                                  July 27, 2020
      disclosed to Defendant (if applicable)
      Grand jury transcripts produced to Defendant
6                    Case Agent:                                  July 27, 2020
                     CIs:                                         July 27, 2020
7                    Other Witnesses:                             July 27, 2020
      Exhibit lists filed and emailed to the Court                August 4, 2020
8
      Witness lists filed and emailed to the Court                August 4, 2020
9     Trial briefs, jury instructions, verdict forms, and
                                                                   July 29, 2020
      requested voir dire filed and emailed to the Court
10    Exhibit binders delivered to all parties and to the
                                                                   July 31, 2020
      Court
11    Delivery of JERS-compatible digital evidence
                                                                  August 4, 2020
      files to the Courtroom Deputy
12    Trial notices filed with the Court                            July 31, 2020
      Technology readiness meeting (in-person)                     August 4, 2020
13                                                                 August 10, 2020
      JURY TRIAL
                                                               9:00 AM - RICHLAND
14
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
15
     provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
16
     Service.
17
           DATED this 10th day of June 2020.
18
                        ________________________________
19
                        SALVADOR MENDOZA, JR.
                        United States District Judge
20



     CASE MANAGEMENT ORDER - 11
